
	
		II
		112th CONGRESS
		1st Session
		S. 489
		IN THE SENATE OF THE UNITED STATES
		
			March 3, 2011
			Mr. Reed (for himself,
			 Mr. Durbin, Mr.
			 Merkley, Mr. Whitehouse,
			 Mr. Franken, and
			 Mr. Leahy) introduced the following bill;
			 which was read twice and referred to the Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To require certain mortgagees to evaluate loans for
		  modifications, to establish a grant program for State and local government
		  mediation programs, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Preserving Homes and Communities
			 Act of 2011.
		2.DefinitionIn this Act, the term Secretary
			 means the Secretary of Housing and Urban Development.
		3.Loan
			 modification requirements
			(a)DefinitionsIn
			 this section—
				(1)the term
			 covered mortgagee means—
					(A)an original
			 lender under a federally related mortgage loan;
					(B)any servicer,
			 affiliate, agent, subsidiary, successor, or assignee of a lender under a
			 federally related mortgage loan; and
					(C)any purchaser,
			 trustee, or transferee of any mortgage or credit instrument issued by an
			 original lender under a federally related mortgage loan;
					(2)the term
			 covered mortgagor—
					(A)means an
			 individual—
						(i)who—
							(I)is a mortgagor
			 under a federally related mortgage loan—
								(aa)made
			 by a covered mortgagee; and
								(bb)secured by the
			 principal residence of the mortgagor; or
								(II)is eligible to
			 assume a federally related mortgage loan described in clause (I) in a manner
			 described in paragraph (3), (5), (6), or (7) of section 341(d) of the Garn-St
			 Germain Depository Institutions Act of 1982 (12 U.S.C. 1701j–3(d)), if the
			 principal residence of the individual is the principal residence securing the
			 federally related mortgage loan; and
							(ii)who cannot make
			 payments on a federally related mortgage loan due to financial hardship, as
			 determined by the Secretary, in consultation with the Secretary of the Treasury
			 and the Director of the Bureau of Consumer Financial Protection; and
						(B)does not include
			 an individual who the Secretary, in consultation with the Secretary of the
			 Treasury and the Director of the Bureau of Consumer Financial Protection,
			 determines has abandoned the principal residence securing the federally related
			 mortgage loan;
					(3)the term
			 federally related mortgage loan has the same meaning as in section
			 3 of the Real Estate Settlement Procedures Act of 1974 (12 U.S.C. 2602);
				(4)the term
			 home loan modification protocol means a home loan modification
			 protocol that—
					(A)is developed
			 under a home loan modification program developed or put into effect by the
			 Secretary of the Treasury, the Secretary, or the Director of the Bureau of
			 Financial Protection;
					(B)includes
			 principal reduction; and
					(C)to the extent
			 possible, in the case of real property on which there is a first lien and a
			 subordinate lien securing a federally related mortgage loan, requires that any
			 principal reduction with respect to the first lien be accompanied by a
			 proportional principal reduction with respect to the subordinate lien;
					(5)the term
			 qualified loan modification means a modification to the terms of a
			 mortgage agreement between a covered mortgagee and a covered mortgagor
			 that—
					(A)is made pursuant
			 to a determination by the covered mortgagee using a home loan modification
			 protocol that a modification would—
						(i)produce a greater
			 net present value than not modifying the loan to—
							(I)the covered
			 mortgagee; or
							(II)in the
			 aggregate, all persons that hold an interest in the mortgage agreement;
			 and
							(ii)produce mortgage
			 payments that, at a minimum, are reduced to an affordable and sustainable
			 amount, based on a debt-to-income ratio that takes into account the total
			 housing debt and gross household income of the covered mortgagor;
						(B)applies for the
			 remaining term of the original mortgage agreement, prior to modification or
			 amendment; and
					(C)permits the
			 maximum amount of principal reduction that produces a greater net present value
			 than foreclosure to the persons described in subparagraph (A)(i); and
					(6)the term
			 State means any State of the United States, the District of
			 Columbia, any territory of the United States, Puerto Rico, Guam, American
			 Samoa, the Trust Territory of the Pacific Islands, the Virgin Islands, and the
			 Northern Mariana Islands.
				(b)Loan
			 modification procedures
				(1)Initiation of
			 foreclosureA covered mortgagee may not initiate a nonjudicial
			 foreclosure or a judicial foreclosure against a covered mortgagor that is
			 otherwise authorized under State law unless—
					(A)the covered
			 mortgagee has used its best efforts to determine whether the covered mortgagor
			 is eligible for a qualified loan modification;
					(B)in the case of a
			 covered mortgagor who the covered mortgagee determines is eligible for a
			 qualified loan modification, the covered mortgagee has used its best efforts to
			 promptly offer a qualified loan modification to the covered mortgagor;
			 and
					(C)in the case of a
			 covered mortgagor who the covered mortgagee determines is not eligible for a
			 qualified loan modification, the covered mortgagee has made available to the
			 covered mortgagor documentation of—
						(i)a
			 loan modification calculation or net present value calculation, including the
			 information necessary to verify and evaluate the calculation, made by the
			 covered mortgagee in relation to the federally related mortgage using a home
			 loan modification protocol;
						(ii)the loan
			 origination, including any note, deed of trust, or other document necessary to
			 establish the right of the mortgagee to foreclose on the mortgage, including
			 proof of assignment of the mortgage to the mortgagee and the right of the
			 mortgagee to enforce the relevant note under the law of the State in which the
			 real property securing the mortgage is located;
						(iii)any pooling and
			 servicing agreement that the covered mortgagee believes prohibits a qualified
			 loan modification;
						(iv)the payment
			 history of the covered mortgagor and a detailed accounting of any costs or fees
			 associated with the account of the covered mortgagor; and
						(v)the
			 specific alternatives to foreclosure considered by the covered mortgagee,
			 including qualified loan modifications, workout agreements, and short
			 sales.
						(2)Foreclosure in
			 progressIf a covered mortgagee initiated a nonjudicial
			 foreclosure or a judicial foreclosure proceeding against a covered mortgagor
			 before the date of enactment of this Act, the covered mortgagee—
					(A)shall use its
			 best efforts to take all steps necessary to—
						(i)suspend the
			 foreclosure or foreclosure proceeding, as permitted under the law of the State
			 in which the real property securing the federally related mortgage loan is
			 located, including the cancellation of any sale date that has been scheduled
			 with respect to the real property securing the federally related mortgage loan;
			 and
						(ii)toll any
			 deadlines limiting the rights of the covered mortgagor, whether imposed by
			 statute, scheduling order, or otherwise, until the covered mortgagee has
			 complied with the requirements under this section; and
						(B)may not—
						(i)conduct or
			 schedule a sale of the real property securing the federally related mortgage
			 loan; or
						(ii)cause judgment
			 to be entered against the covered mortgagor.
						(3)Reevaluation of
			 application for qualified loan modificationIf, after receiving
			 information under paragraph (1)(C), a covered mortgagor is able to demonstrate
			 that the covered mortgagor is eligible for a qualified loan modification, the
			 covered mortgagee shall—
					(A)promptly
			 reevaluate the application by the covered mortgagor for a qualified loan
			 modification; and
					(B)if the covered
			 mortgagor is eligible, offer the covered mortgagor a qualified loan
			 modification.
					(4)Dispute
			 resolutionNot later than 90 days after the date of enactment of
			 this Act, the Secretary of the Treasury, the Secretary, and the Director of the
			 Bureau of Financial Protection shall ensure that any home loan modification
			 protocol established by the Secretary of the Treasury, the Secretary, or the
			 Director of the Bureau of Financial Protection, respectively, includes a
			 procedure with a neutral third party to resolve disputes between covered
			 mortgagors and covered mortgagees regarding applications for qualified loan
			 modifications.
				(5)No waiver of
			 rightsA covered mortgagee may not require a covered mortgagor to
			 waive any right of the covered mortgagor as a condition of making a qualified
			 loan modification.
				(6)Certification
			 required prior to sale of real property securing mortgage
					(A)CertificationA
			 covered mortgagee shall submit to the appropriate State entity in the State in
			 which the real property securing a federally related mortgage loan is located a
			 certification that the covered mortgagee has complied with all requirements of
			 this section, before—
						(i)the covered
			 mortgagee may sell the real property; or
						(ii)a purchaser at
			 sale may file an action to recover possession of the real property.
						(B)Recordation of
			 deed prohibited without certificationThe government official
			 responsible for recording deeds and other transfers of real property in a
			 jurisdiction may not permit the recordation of a deed transferring title after
			 a foreclosure relating to a federally related mortgage loan in the jurisdiction
			 unless the government official certifies that—
						(i)the person
			 conducting the sale has demonstrated that the requirements of this subsection
			 have been met with respect to the federally related mortgage loan; or
						(ii)the requirements
			 of this subsection do not apply to the federally related mortgage loan.
						(C)Voiding of
			 saleA sale of property in violation of this subsection is
			 void.
					(D)RegulationsThe
			 Secretary, in consultation with the Secretary of the Treasury and Director of
			 the Bureau of Consumer Financial Protection, shall issue regulations
			 establishing the content of the certification under this subparagraph.
					(7)Bar to
			 foreclosureFailure to comply with this subsection is a bar to
			 foreclosure under the applicable law of a State.
				(8)Rule of
			 constructionNothing in this subsection may be construed to
			 prevent a covered mortgagee from offering or making a loan modification with a
			 lower payment, lower interest rate, or principal reduction beyond that required
			 by a modification made using a home loan modification protocol with respect to
			 a covered mortgagor.
				(c)Fees
			 prohibited
				(1)Loan
			 modification fees prohibitedA covered mortgagee may not charge a
			 fee to a covered mortgagor for carrying out the requirements under subsection
			 (b).
				(2)Foreclosure-related
			 fees
					(A)In
			 generalExcept as provided in subparagraph (B) and (C), a covered
			 mortgagee may not charge a foreclosure-related fee to a covered mortgagor
			 before—
						(i)the
			 covered mortgagee has made a determination under subsection (b)(1); and
						(ii)the mortgage has
			 entered the foreclosure process.
						(B)Delinquency
			 feesA covered mortgagee may charge 1 delinquency fee for each
			 late payment by a covered mortgagor, if the fee is specified by the mortgage
			 agreement and permitted by other applicable Federal and State law. A
			 delinquency fee may be collected only once on an installment however long it
			 remains in default.
					(C)Other
			 feesA covered mortgagee may charge a covered mortgagor 1
			 property valuation fee and 1 title search fee in connection with a
			 foreclosure.
					(3)Fees not in
			 contractA covered mortgagee may charge a fee to a covered
			 mortgagor only if—
					(A)the fee was
			 specified by the mortgage agreement before a modification or amendment;
			 and
					(B)the fee is
			 otherwise permitted under this subsection.
					(4)Fees for
			 expenses incurred
					(A)In
			 generalA covered mortgagee may charge a fee to a covered
			 mortgagor only—
						(i)for
			 services actually performed by the covered mortgagee or a third party in
			 relation to the mortgage agreement, before a modification or amendment;
			 and
						(ii)if
			 the fee is reasonably related to the actual cost of providing the
			 service.
						(B)Home
			 preservation servicesA covered mortgagee may charge a fee to a
			 covered mortgagor for home preservation services, only if the covered mortgagor
			 has not submitted a payment under the federally related mortgage during the
			 60-day period ending on the date the fee is charged.
					(5)Forceplaced
			 insurance
					(A)Fee
			 permittedIf a home insurance policy on the real property
			 securing a federally related mortgage loan lapses due to the failure of a
			 covered mortgagor to make a payment, a covered mortgagee may charge the covered
			 mortgagor a fee in an amount equal to the actual cost of continuing or
			 re-establishing the home insurance policy on the same terms in effect before
			 the lapse.
					(B)Recovery of
			 feeA covered mortgagee may recover the fee described in
			 subparagraph (A)—
						(i)by
			 establishing an escrow account in accordance with section 10 of the Real Estate
			 Settlement Procedures Act of 1974 (12 U.S.C. 2609); or
						(ii)in
			 equal monthly amounts during one 12-month period.
						(6)PenaltyThe
			 Director of the Bureau of Consumer Financial Protection shall collect from any
			 covered mortgagee that charges a fee in violation of this subsection an amount
			 equal to $6,000 for each such fee.
				(d)RegulationsNot
			 later than 3 months after the date of enactment of this Act, the Secretary, in
			 consultation with the Secretary of the Treasury and the Director of the Bureau
			 of Consumer Financial Protection, shall issue by notice any requirements to
			 carry out this section. The Secretary shall subsequently issue, after notice
			 and comment, final regulations to carry out this section.
			(e)Bureau of
			 Consumer Financial Protection home loan modification protocolNot
			 later than 90 days after the date of enactment of this Act, the Director of the
			 Bureau of Consumer Financial Protection shall develop a home loan modification
			 protocol.
			(f)Treasury and
			 HUD home loan modification protocolsNot later than 90 days after
			 the date of enactment of this Act, the Secretary of the Treasury and the
			 Secretary shall make any changes to the home loan modification protocol of the
			 Secretary of the Treasury and the Secretary, respectively, that are necessary
			 to carry out this Act.
			4.Mediation
			 initiatives
			(a)DefinitionsIn
			 this section—
				(1)the term
			 mortgagee includes the agent of a mortgagee; and
				(2)the term
			 mediation means a process in which a neutral third party presides
			 over discussions between mortgagors and mortgagees to review and discuss
			 available loss mitigation options in order to avoid foreclosure.
				(b)Grant program
			 establishedThe Secretary shall establish a grant program to make
			 competitive grants to State and local governments to establish mediation
			 programs that assist mortgagors facing foreclosure.
			(c)Mediation
			 programsA mediation program established using a grant under this
			 section shall—
				(1)require
			 participation in the program by—
					(A)any mortgagee
			 that seeks to initiate or has initiated a judicial or nonjudicial foreclosure;
			 and
					(B)any mortgagor who
			 is subject to a judicial or nonjudicial foreclosure;
					(2)require that a
			 representative of the mortgagee who has authority to decide on loss mitigation
			 options (including loan modification) participate, in person, in scheduled
			 sessions;
				(3)require any
			 mortgagee or mortgagor required to participate in the program to make a good
			 faith effort to resolve promptly, through mediation, issues relating to the
			 default on the mortgage;
				(4)if mediation is
			 not made available to the mortgagor before a foreclosure proceeding is
			 initiated, allow the mortgagor to request mediation at any time before a
			 foreclosure sale;
				(5)provide that any
			 proceeding to foreclose that is initiated by the mortgagee shall be stayed
			 until the mediator has issued a written certification that the mortgagee
			 complied in good faith with its obligations under the mediation program
			 established under this section;
				(6)provide
			 for—
					(A)supervision by a
			 State court (or a State court in conjunction with an agency or department of a
			 State or local government) of the mediation program;
					(B)selection and
			 training of neutral, third-party mediators by a State court (or an agency or
			 department of the State or local government);
					(C)penalties to be
			 imposed by a State court, or an agency or department of a State or local
			 government, if a mortgagee fails to comply with an order to participate in
			 mediation; and
					(D)consideration by
			 a State court (or an agency or department of a State or local government) of
			 recommendations by a mediator relating to penalties for failure to fulfill the
			 requirements of the mediation program;
					(7)require that each
			 mortgagee that participates in the mediation program make available to the
			 mortgagor, before and during participation in the mediation program,
			 documentation of—
					(A)a loan
			 modification calculation or net present value calculation, including the
			 information necessary to verify and evaluate the calculation, made by the
			 mortgagee in relation to the mortgage using a home loan modification
			 protocol;
					(B)the loan
			 origination, including any note, deed of trust, or other document necessary to
			 establish the right of the mortgagee to foreclose on the mortgage, including
			 proof of assignment of the mortgage to the mortgagee and the right of the
			 mortgagee to enforce the relevant note under the law of the State in which the
			 real property securing the mortgage is located;
					(C)any pooling and
			 servicing agreement that the mortgagee believes prohibits a loan
			 modification;
					(D)the payment
			 history of the mortgagor and a detailed accounting of any costs or fees
			 associated with the account of the mortgagor; and
					(E)the specific
			 alternatives to foreclosure considered by the mortgagee, including loan
			 modifications, workout agreements, and short sales;
					(8)prohibit a
			 mortgagee from shifting the costs of participation in the mediation program,
			 including the attorney's fees of the mortgagee, to a mortgagor;
				(9)provide
			 that—
					(A)any holder of a
			 junior lien against the property that secures a mortgage that is the subject of
			 a mediation—
						(i)be
			 notified of the mediation; and
						(ii)be
			 permitted to participate in the mediation; and
						(B)any proceeding
			 initiated by a holder of a junior lien against the property that secures a
			 mortgage that is the subject of a mediation be stayed pending the
			 mediation;
					(10)provide
			 information to mortgagors about housing counselors approved by the Secretary;
			 and
				(11)be free of
			 charge to the mortgagor and mortgagee.
				(d)RecordkeepingA
			 State or local government that receives a grant under this section shall keep a
			 record of the outcome of each mediation carried out under the mediation
			 program, including the nature of any loan modification made as a result of
			 participation in the mediation program.
			(e)TargetingA
			 State that receives a grant under this section may establish—
				(1)a statewide
			 mediation program; or
				(2)a mediation
			 program in a specific locality that the State determines has a high need for
			 such program due to—
					(A)the number of
			 foreclosures in the locality; or
					(B)other
			 characteristics of the locality that contribute to the number of foreclosures
			 in the locality.
					(f)Federal
			 shareThe Federal share of the cost of a mediation program
			 established using a grant under this section may not exceed 50 percent.
			(g)Authorization
			 of appropriationsThere are authorized to be appropriated to
			 carry out this section such sums as may be necessary for each of fiscal years
			 2011 through 2014.
			5.Oversight of
			 public and private efforts to reduce mortgage defaults and
			 foreclosures
			(a)DefinitionsIn
			 this section—
				(1)the term
			 heads of appropriate agencies means the Comptroller of the
			 Currency, the Board of Governors of the Federal Reserve System, the Federal
			 Deposit Insurance Corporation, the National Credit Union Administration, the
			 Director of the Bureau of Consumer Financial Protection, the Director of the
			 Office of Financial Research of the Department of the Treasury, and a
			 representative of State banking regulators selected by the Secretary;
				(2)the term
			 mortgagee means—
					(A)an original
			 lender under a mortgage;
					(B)any servicers,
			 affiliates, agents, subsidiaries, successors, or assignees of an original
			 lender; and
					(C)any subsequent
			 purchaser, trustee, or transferee of any mortgage or credit instrument issued
			 by an original lender; and
					(3)the term
			 servicer means any person who collects on a home loan, whether
			 such person is the owner, the holder, the assignee, the nominee for the loan,
			 or the beneficiary of a trust, or any person acting on behalf of such
			 person.
				(b)Monitoring of
			 home loans
				(1)In
			 generalThe Secretary, in consultation with the heads of
			 appropriate agencies, shall develop and implement a plan to monitor—
					(A)conditions and
			 trends in homeownership and the mortgage industry, in order to predict trends
			 in foreclosures to better understand other critical aspects of the mortgage
			 market; and
					(B)the effectiveness
			 of public and private efforts to reduce mortgage defaults and
			 foreclosures.
					(2)Report to
			 CongressNot later than 1 year after the development of the plan
			 under paragraph (1), and each year thereafter, the Secretary shall submit a
			 report to Congress that—
					(A)summarizes and
			 describes the findings of the monitoring required under paragraph (1);
			 and
					(B)includes
			 recommendations or proposals for legislative or administrative action
			 necessary—
						(i)to
			 increase the authority of the heads of appropriate agencies to levy penalties
			 against any mortgagee, or other person or entity, who fails to comply with the
			 requirements described in this section;
						(ii)to
			 improve coordination between public and private initiatives to reduce the
			 overall rate of mortgage defaults and foreclosures; and
						(iii)to improve
			 coordination between initiatives undertaken by Federal, State, and local
			 governments.
						6.Housing Trust
			 FundFrom funds received or to
			 be received by the Secretary of the Treasury from the sale of warrants under
			 title I of the Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5211 et
			 seq.), the Secretary of the Treasury shall transfer and credit $1,000,000,000
			 to the Housing Trust Fund established under section 1338 of the Federal Housing
			 Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C. 4568) for use
			 in accordance with such section.
		
